

116 S3765 IS: Working Families Childcare Access (WFCA) Act
U.S. Senate
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3765IN THE SENATE OF THE UNITED STATESMay 19, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand tax benefits related to dependent care assistance programs.1.Short titleThis Act may be cited as the Working Families Childcare Access (WFCA) Act.2.Expansion of benefits for dependent care assistance programs(a)Expansion of annual maximum(1)In generalSubparagraph (A) of Section 129(a)(2) of the Internal Revenue Code of 1986 is amended by striking $5,000 ($2,500 and inserting $15,000 ($7,500,.(2)Effective dateThe amendment made by paragraph (1) shall apply to taxable years beginning after December 31, 2020.(b)Carryforward of unused benefits under cafeteria plans(1)In generalSection 125(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(E)Carryforward of unused benefits under dependent care assistance flexible spending arrangements(i)In generalNotwithstanding subparagraph (A), a plan or arrangement may permit a participant in a dependent care assistance flexible spending arrangement to elect to carry forward any aggregate unused balances in the participant’s accounts under such arrangement as of the close of any year to the succeeding year. Such carryforward shall be treated as having occurred within 30 days of the close of the year.(ii)LimitationThe amount which a participant may elect to carry forward under clause (i) from any year shall be any aggregate unused balances in the participant’s account at the close of any year.(iii)Exclusion from gross incomeNo amount shall be included in gross income under this chapter by reason of any carry forward under this subparagraph.(iv)Coordination limitsThe maximum amount which may be contributed to a dependent care assistance flexible spending arrangement for any year to which an unused amount is carried under this subparagraph shall not be reduced by such unused amount..(2)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act.